DETAILED ACTION
The amendment submitted on June 30, 2021 has been entered.  Claims 11-12, 21-23, and 25-26 are pending in the application and are rejected for the reasons set forth below, although they would be allowable if an approvable terminal disclaimer were to be submitted.  No claim is allowed.  
Election/Restrictions 
Applicant’s election without traverse of Group II, drawn to methods of using compounds of “formula II,” is acknowledged.  All of the claims correspond to the elected invention, with claims drawn to the other invention having been cancelled.  
Withdrawn Rejections 
The rejection of claims 11-12 and 21-23 for double patenting over US Patent No. 10,472,374 B2 is withdrawn because applicant’s arguments (see applicant’s Remarks, submitted June 30, 2021, at p. 10) concerning the R2 substituent are persuasive. 
Maintained Rejections Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 11-12 and 21-23 remain rejected on the ground of nonstatutory double patent-ing as being unpatentable over US Patent Nos. 8,969,557 B2 and 9,944,655 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘557 patent (cited in the prior action) claims compounds of formula II (see, e.g., claim 1), and it defines them (see, e.g., the title and abstract) as having the same utility recited in the instant claims, namely, treating liver disease (col. 182, ll. 56-65).  The instant claims are also rejected over the claims of the ‘655 patent (also cited in the prior action; see, e.g., col. 182, ll. 61-67) for substantially the same reasons.  

Claims 11-12 and 21-23 remain rejected and new claims 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 9,453,026 B2.  Although the claims at issue are not identical, they are not patentably distinct 
Response to Arguments 
Applicant argues (Remarks at pp. 9-10) that it has already been established that the instant method claims are patentably distinct from the compound claims of the cited patents, specifically, because the examiner found such compound and method claims to be patentably distinct in the restriction requirement mailed in the present application on November 30, 2020.  This is not persuasive because the restriction requirement in question was not made final.  As applicant will appreciate, restricted inventions are considered for rejoinder when appropriate.  See MPEP 821.04.  In fact, during prosecution of the ‘655 patent, a corresponding restriction between compound and method claims was withdrawn (see the action mailed in application no. 15/067,634 on August 15, 2017 at p. 2).  The rejection is therefore maintained.  
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the exten-sion of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/Theodore R. Howell/ Primary Examiner, Art Unit 1628